355 U.S. 180 (1957)
MOUNCE
v.
UNITED STATES.
No. 542.
Supreme Court of United States.
Decided December 9, 1957.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
O. John Rogge for petitioner.
Solicitor General Rankin for the United States.
PER CURIAM.
The petition for writ of certiorari is granted. Upon consideration of the entire record and confession of error by the Solicitor General the judgment of the United States Court of Appeals for the Ninth Circuit is vacated and the case is remanded to the United States District Court for consideration in light of Roth v. United States, 354 U.S. 476.